      Case 1:20-cr-00088-DLC Document 28 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------
                                        X
                                        :
UNITED STATES OF AMERICA,               :              20Cr0088 (DLC)
                                        :
          -v-                           :                   ORDER
                                        :
GABRIEL DIXON,                          :
                                        :
                    Defendant.          :
                                        :
----------------------------------------X


DENISE COTE, District Judge:

    Having received the July 6, 2020 status letter filed by

defense counsel regarding the defendant’s June 18, 2020

application to withdraw from a plea agreement, it is hereby

    ORDERED that defense counsel’s July 6 letter is treated as

a motion to withdraw as counsel.      No further motion to withdraw

is required.

    IT IS FURTHER ORDERED that defense counsel shall not be

relieved as counsel until new counsel appears on behalf of the

defendant and the Court accepts that new counsel’s appearance.

    IT IS FURTHER ORDERED that by Friday, July 10, 2020,

defense counsel shall inform the Court whether the defendant

will retain new counsel or prefers the Court to appoint new

counsel to represent him.
         Case 1:20-cr-00088-DLC Document 28 Filed 07/07/20 Page 2 of 2



    IT IS FURTHER ORDERED that the sentencing scheduled for

Thursday, July 16, 2020 is adjourned sine die.


Dated:       New York, New York
             July 7, 2020


                                    ______________________________
                                            DENISE COTE
                                    United States District Judge




                                       2
